Title: From James Madison to William Bentley, 28 October 1809
From: Madison, James
To: Bentley, William


Sir
Washington Ocr. 28. 1809
I received in due time your friendly letter of August 12. last.
My respect for your sentiments as well as justice to my own, require that I should say, in explanation of my not complying with your considerate hint, that I was restrained by an apprehensiveness, that an expression, at that period, of the gratitude and admiration which I feel in a degree exceeded by no Citizen, for the venerable Hero of 77. & inflexible Patriot of 1809, might be ascribed less to the real motive, than to the approaching event in Vermont. I will confess also, that without some incident particularly susceptible of, if not inviting the step suggested, its apparent abruptness & awkwardness must always expose it in some degree to a misconstruction, very likely to impair the benevolent effect. I shall not however lose sight of the idea; nor neglect the present occasion of assuring you, that the feelings which led to it, have not failed to enhance the esteem, which I have long known to be due to your eminent talents, & the virtues which adorn them.
James Madison
